UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 96-6679



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus

RODNEY L. BRENT,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Newport News. Richard B. Kellam, Senior
District Judge. (CR-93-83-NN, CA-95-141-4)


Submitted:   December 19, 1996         Decided:     December 31, 1996


Before ERVIN and MOTZ, Circuit Judges, and BUTZNER, Senior Circuit
Judge.

Affirmed by unpublished per curiam opinion.


Rodney L. Brent, Appellant Pro Se. Sherrie Scott Hardwick, OFFICE
OF THE UNITED STATES ATTORNEY, Norfolk, Virginia, for Appellee.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court's order denying his

motions for reconsideration of the denial of his motion to vacate

sentence and to voluntarily dismiss his motion to vacate sentence.

We have reviewed the record and the district court's opinion and

find no reversible error. Accordingly, we affirm on the reasoning
of the district court. United States v. Brent, Nos. CR-93-83-NN;
CA-95-141-4 (E.D. Va. Mar. 21, 1996). We dispense with oral argu-

ment because the facts and legal contentions are adequately pre-

sented in the materials before the court and argument would not aid
the decisional process.




                                                          AFFIRMED




                                2